FILED
                              FOR PUBLICATION                             MAR 26 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TEOFILO MEDINA, Jr.,                            No. 09-99015

              Petitioner - Appellant,           D.C. No. 2:94-CV-01892-RSWL
                                                Central District of California,
  v.                                            Los Angeles

KEVIN CHAPPELL, Warden,
                                                ORDER
              Respondent - Appellee.



TEOFILO MEDINA, Jr.,                            No. 09-99016

              Petitioner - Appellant,           D.C. No. 2:97-CV-07062-RSWL
                                                Central District of California,
  v.                                            Los Angeles

R. K. WONG,

              Respondent - Appellee.


Before: THOMAS, Chief Judge and WARDLAW and BERZON, Circuit Judges.

       We sent the accompanying opinion for filing on Friday, March 20, 2015.

On Tuesday, March 24, 2015, we received from Mr. Medina’s counsel a filing

entitled “Suggestion of Death” informing us of a press release indicating that Mr.

Medina had “died on the evening of March 22, 2015 from natural causes . . . .”
Because at all times when we made our decision and sent it for filing, the case was

not moot, we allowed it to be published in the ordinary course. However, we direct

the parties to file letter briefs within 14 days hereof addressing how best to proceed

with the opinion in light of Mr. Medina’s death.

      IT IS SO ORDERED.